Willson, Judge.
This conviction is for the offense denounced by article 756 of the Penal Code, that is, for failing to make a report to the commissioners court of animals slaughtered, etc. Counsel for defendant insists that said article compels a person engaged in slaughtering cattle to give evidence against himself, and is therefore in violation of section 10 of the Bill of Bights.
We are unable to perceive the application of said section to said article. Said section relates to the rights of accused persons, being prosecuted and on trial for crime. “In all criminal prosecutions, the accused shall not be compelled to give evidence against himself.” Article 756 did not compel defendant in this prosecution to give evidence against himself. It required of him to make a certain written report, which he failed to make. His defense for not making said report is that, if he made it, he would be making evidence which might be used against him in a prosecution under article 754 of the Penal Code, and to compel him to make such report would be to compel him to give evidence against himself in such prosecution.
This is not a prosecution under article 754. He was not accused of violating article 754 at the time he should have made the report required by article 756. He was not an accused person at the time he failed to make said report, and if he had then made the report he would not have given evidence against himself in a prosecution then pending against him. If article 756 is invalid upon the ground urged, then the statutes which require public officers to make certain reports are for the same reason void, because such reports might be used in evidence against them in prosecutions for various offenses. It seems to us that to sanction the proposition of counsel for defendant *576would be stretching section 10 of the Bill of Rights beyond reason, and giving to it an interpretation and effect not intended or even imagined by the framers of that instrument. We are-settled in our conviction that it has no such meaning, and that article 756 is constitutional and valid. The motion for rehearing is overruled.
Opinion delivered May 11, 1889.

Affirmed and motion overruled.